Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 12 May 1814
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My Dear Sister
Quincy May 12th 1814

I realy ought to have written to you and have inclosed the few Lines to Cousin Abbe which were Sent me from Boston for her. now what excuse shall I make? why really I have not any.
Yet I believe I will hunt up one. I remember that I could not agree with you in your politic’s you seem to have imbibed an undue prejudice against the chief Majistrate from the papers Stiled Federal. now I will tell you wherein we differ. I have not liked Embargoes, and restritive Systems any more than you. but then I believe them to have been resorted to by the Government with the purest and best intentions. You may not assured that mr Madison is an honest upright Man, who would no sooner sacrifice the interest or independence of the Nation than any of his predecessors. no more than Washington or His immediate successor—no more than J Q Adams who would sooner lay down his Life—Yet all these Gentleman are fallible, and So will man be to the end of time. therefore they may sometimes pursue measures which do not in the end prove Salutary to the Country. the wisdom then should be, to abandon the measures. Mr Madison is no more hostile to commerce than Gen’ll Washington was, and I presume he will not be accused of it. he laid Embargoes in his time tho not of so long duration.
Let me Say and I do it, from experience that it is impossible to judge of the difficulties which upon every side arrise, to obstruct the best intentions, and wisest plans which are Sugested by the Rulers of a Nation. these obsticlas which are every where springing up, cannot be known to many of them, to the people at large. it is much easier to blame to find fault, and to complain than to find remidies for the evils.
I could instance to you, many cases which occurred during the Administration of every President which we have had. I will name two, and one is the case of Jonathan Robbins, who was accused of rising with Several others, upon the Captain and crew of the Harmonie and murdering the captain and all the crew of who woud not join. they then ran away with the vessel, a British vessel & carried her into a port in the united States a Boy on Board whom they spared, became an Evidence. mr Liston the British Minister demanded the Criminal according to an article in our Treaty that fugitives upon both Sides Should be deliverd up to justice when demanded. This man was tried examind by Judge Bee of carolina and found Guilty, but being a British subject could not be condemnd Robbins however pleaded that he was a Native citizen of the united States born in Danbury in Connecticut. The selectmen of the Town were applied to,  if any person bearing that name belongd to the place of which he Said he was a native. after diligent inquiry no such person could be recognized as ever having been born there, or bearing that Name. this was certified by the Select Men who it seems had many of them been in that office for as many years as Robbins Said he was old. his real Name was Nash, and born in Ireland, accordingly President Adams orderd him to be given up according to the treaty.
This circumstance was brought by the then minority in congress as a most attrocious deed of the President giving up a native Citizen to be condemnd to death for an alledged crime and many long Speeches were made in congress by men who did not beleive a word they Said, and who cared no more about Robbins, than about any other rascall who had forfeited his Life. yet many days were Spent upon this Subject to bring a Stigma upon the humanity and justice of the President, and this very last Session, in a speech of one of the members it was thrown out as a reproach upon the President—Col Pickering who was then Secretary of State, and was knowing to all the circumstances attendent upon the Buisness, and through whom mr Lyston made his demand, replied and placed the affair in its true and just coulour.
I mention this only as one Instance amongst many others. how falsly and cruelly a man may be accused and condemnd for doing only his Duty, and how that Stigma may be handed down by one party, years, and years, after the transaction is forgotten by those in whose power it is to place it right.
An other Instance is in pardoning   Fries, who excited a Rebellion in Pensilvanna, a poor Ignorant Creature. the mere tool of those who dared not risk their own necks as principal—a creature who was imprisoned many months and underwent a trial, and was condemnd but who did not know the crime he was committing, nor the penalty due to it. yet was the President abused, and malignd for the pardon of this man, by Gen’ll. Hamilton & others, altho three thousand persons had Signed their names to petition for it—
I have Said that those who pretended to be So much alive to the fate of Robins, did not beleive a word they Said I am authorized to Say this. mr Edward Levingstone of N york made a most Pathetic speech upon the occasion, trying to excite the compassion of the people and criminating the President. when he Sat down a gentleman Said to him, how could you preach all that Stuff. you know you do not beleive a word of it. thats true replied the orater; but I can make many of my hearers beleive it, and that will answer my purpose
I will now quit the Subject, altho I could preach as long as Ned Levingstone, or mr Webster, or many other long winded Gentlemen—and perhaps with as much affect. I know my Sister is not censorious I therefore wish to have her right as it respects facts.
I had Something to say respecting our private affairs—at Length we are like to come to a devision of the wood Land. mr Q Thaxter has exerted himself and got a  Some Gentlemen to when we agreed, to go on Survey and divide it into three parts. The Thaxters, Tufts, and our Mothers—they propose when it is as equally divided as they can, say 1 2 3—that the owners Shall draw Lots for the numbers—when this is done I Shall request the Same gentlemen to divide our parts, into the three divisens viz. 1 2 3. we may then draw Lots again. Mr Nortens share will be very small to be devid into 8—then, there is Judge Cranch & mrs Greenleaf mine and yours will not be divided. how many acres to each we cannot Say. when there is wood there will be less land allowd. when the Buisness is finishd—I will write you further—the whole quantity was Eighty acres—the Barn is going on, I have paid the first demand of 2 hundred & 50 dollars—
we are all well or getting so let me hear often from you
ever your affectionate / Sister 
Abigail Adamsour dear afflicted Friend mrs otis—I have not mentiond but my Sympathy for her is most Sincere
